



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Charles, 2013 ONCA 681

DATE: 20131112

DOCKET: C54111

Doherty, Goudge, Cronk, Blair and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sidney Charles

Appellant

Michael Dineen and Carlos Rippell, for the appellant

Riun Shandler and Andreea Baiasu, for the respondent

Moiz Rahman and Nancy Dennison, for the intervener, the
    Attorney General of Canada

Heard: February 21-22, 2013

On appeal from the sentence imposed by Justice Nancy L.
    Backhouse of the Superior Court of Justice, dated December 13, 2010, with
    reasons reported at 2010 ONSC 5437.

Cronk J.A.:

I.        Introduction

[1]

Section 95(1) of the
Criminal Code
, R.S.C. 1985, c. C-46 (the 
Code
)
    makes it an offence to possess certain types of firearms without the requisite
    authorization or licence and firearms registration certificate.  This sentence
    appeal involves a constitutional challenge to the five-year mandatory minimum
    sentence of imprisonment imposed by s. 95(2)(a)(ii) of the
Code
, when
    the Crown proceeds by way of indictment, upon conviction for a second or
    subsequent offence.  This court is required to consider whether the statutory
    scheme governing the five-year mandatory minimum penalty violates ss. 7 or 12
    of the
Charter of Rights and Freedoms
(the 
Charter
).

[2]

Section 95(1) is a hybrid offence.  The Crown may elect to proceed
    summarily or by way of indictment.  Under s. 95(2)(a), when the Crown elects to
    proceed by way of indictment, a person convicted of a s. 95(1) firearms offence
    is subject to a mandatory minimum sentence of three years imprisonment for a
    first offence and five years imprisonment for a second or subsequent
    offence.

[3]

Section 84(5)(a) identifies the offences that constitute earlier
    offence[s] for the purpose of s. 95(2).  If a person convicted of a s. 95(1)
    offence was previously convicted of any offence listed in s. 84(5)(a)
    (including an offence under s. 95(1)), the listed offence is deemed to be an
    earlier or prior offence for the purpose of determining whether the s. 95(1)
    offence is a second or subsequent offence punishable by the five-year
    mandatory minimum jail term provided for under s. 95(2).

[4]

In addition, s. 84(6) provides that, for the purpose of s. 84(5)(a), the
    only question to be considered is the sequence of convictions and no
    consideration shall be given to the sequence of commission of offences, or
    whether any offence occurred before or after any conviction.

[5]

In this case, following a Crown prosecution by way of indictment, the
    appellant Sidney Charles was convicted of possession of a loaded, prohibited
    firearm, contrary to s. 95(1), together with a series of other firearms-related
    offences.  At the time of his convictions, Charles had two prior convictions
    that qualified as earlier offences under s. 84(5)(a), thus triggering the
    five-year mandatory minimum penalty.

[6]

On sentencing, Charles challenged the Crowns invocation of this penalty
    under ss. 7, 9 and 12 of the
Charter
.  The sentencing judge dismissed
    his
Charter
claims and sentenced Charles to a total of seven years
    imprisonment, less five years credit for pre-sentence custody.

[7]

Charles seeks leave to appeal sentence and, if leave be granted, appeals
    from his sentence.  Before this court, he renews his argument that the inclusion
    in s. 84(5)(a), for the purpose of s. 95(2), of what he describes as less
    serious offences that do not involve firearms offends ss. 7 and 12 of the
Charter
,
    particularly when viewed in light of s. 84(6) of the
Code
.

[8]

This appeal was heard together with five other appeals involving aspects
    of the mandatory minimum sentencing regime under the
Code
for firearms
    offences.  In some of those cases, as in this case, the constitutionality of s.
    95(2) was attacked on various grounds.

[9]

In particular, in
R. v. Nur
[1]
this court ruled that the three-year mandatory minimum sentence imposed by s.
    95(2)(a)(i) upon a first conviction for a s. 95(1) offence, when the Crown
    proceeds by way of indictment, constitutes cruel and unusual punishment within
    the meaning of s. 12, and cannot be saved by s. 1, of the
Charter
.

[10]

I
    regard the reasoning in
Nur
as essentially dispositive of Charles s.
    12
Charter
claim.  I conclude that, like the mandatory minimum penalty
    of three years imprisonment provided for under s. 95(2)(a)(i) upon first
    conviction for a s. 95(1) offence, the five-year mandatory minimum sentence imposed
    by s. 95(2)(a)(ii) upon conviction for a s. 95(1) offence that constitutes a second
    or subsequent offence amounts to cruel and unusual punishment that cannot be
    salvaged by s. 1 of the
Charter
.

[11]

I
    reach a different conclusion concerning the s. 7 constitutional challenge.  In
    my opinion, that challenge must fail in this case.

[12]

Accordingly,
    for the reasons that follow, I would declare s. 95(2)(a)(ii) of the
Code
of no force and effect to the extent that it imposes a mandatory minimum
    sentence of five years imprisonment for a second or subsequent offence when
    the Crown proceeds by indictment.  I would not give effect to the s. 7
Charter
challenge.  Because Charles does not challenge his sentence on
    non-constitutional grounds, and since, without regard to any mandatory minimum,
    I view his sentence as entirely fit in all the circumstances, I would grant
    leave to appeal sentence and affirm the sentence imposed by the sentencing judge.

II.       Relevant Statutory Provisions

[13]

Sections
    95(1) and (2) of the
Code
provide:

95.(1) Subject to subsection (3), every person commits an
    offence who, in any place, possesses a loaded prohibited firearm or restricted
    firearm, or an unloaded prohibited firearm or restricted firearm together with
    readily accessible ammunition that is capable of being discharged in the
    firearm, without being the holder of

(a)
an authorization or a licence under which the
    person may possess the firearm in that place; and

(b)
the registration certificate for the firearm.

(2) Every person
    who commits an offence under subsection (1)

(a)
is guilty of an indictable offence and liable to
    imprisonment for a term not exceeding 10 years and to a minimum punishment of
    imprisonment for a term of

(i) in the
    case of a first offence, three years, and

(ii) in the
    case of a second or subsequent offence, five years; or

(b)
is guilty of an offence punishable on summary
    conviction and liable to imprisonment for a term not exceeding one year.

[14]

Sections
    84(5)(a) and 84(6) of the
Code
state, in material part:

84(5) In determining, for the purpose of subsection 85(3),
    95(2), 99(2), 100(2) or 103(2), whether a convicted person has committed a
    second or subsequent offence, if the person was earlier convicted of any of the
    following offences, that offence is to be considered as an earlier offence:

(a)   an offence under section 85, 95,
    96, 98, 98.1, 99, 100, 102 or 103 or subsection 117.01(1);



However, an earlier offence shall not be taken into account if
    10 years have elapsed between the day on which the person was convicted of the
    earlier offence and the day on which the person was convicted of the offence
    for which sentence is being imposed, not taking into account any time in
    custody.

84(6) For the purpose of subsection (5), the only question to
    be considered is the sequence of convictions and no consideration shall be
    given to the sequence of commission of offences, or whether any offence
    occurred before or after any conviction.

[15]

Sections
    84(5)(a) and 84(6) must be read together to identify those circumstances in
    which the five-year mandatory minimum in s. 95(2)(a)(ii) is engaged.  Section
    84(5)(a) lists a number of offences.  If an offender in the 10  years prior to
    his conviction on a s. 95(1) offence was convicted of any of the listed offences,
    the s. 95(1) offence is a second or subsequent offence that attracts the
    five-year mandatory minimum.  Thus, in this case, as I will explain, because
    Charles had been convicted of offences under ss. 85(2) and 117.01(1) in the 10
    years prior to his s. 95(1) offence, the latter offence was a second or
    subsequent offence.

[16]

Section
    84(6) speaks to the timing of the prior offence.  Unlike the common law rule,
    which requires that an accused be convicted and sentenced prior to the
    commission of the second or subsequent offence, s. 84(6) makes the sequence of
    convictions the only consideration in determining whether a conviction is a prior
    offence.  For example, if an offender is convicted and sentenced on a s. 85
    charge before he is sentenced on a s. 95(1) charge, the s. 85 conviction is an
    earlier offence and the five-year mandatory minimum would apply on the s. 95(1)
    sentencing even if the s. 85 offence was committed after the s. 95(1) offence.

III.      Background Facts

(1)

Charles Section 95(1) Offence

[17]

In
    the spring of 2008, Charles and another man, Roy Griffiths, were both residing
    in a Toronto rooming house.  In the early morning hours of May 18, 2008, one of
    Mr. Griffiths relatives contacted 911 to report an incident at the rooming
    house.  The police attended at the residence, secured the scene from the
    outside, and telephoned Mr. Griffiths to direct him to exit the house.

[18]

Shortly
    thereafter, members of the Toronto Police Service Emergency Task Force arrived
    and searched the house.  They seized a Ruger semi-automatic handgun and
    ammunition from Charles bedroom.  The firearm was equipped with an
    over-capacity magazine (a prohibited device under the
Code
),
    containing 13 rounds of live 9mm ammunition.  A 14th round of ammunition was
    found on Charles bed, near the gun.  All the seized ammunition was capable of
    being fired from the gun.  In addition, the serial number on the gun had been
    removed.  Charles admitted to the police that he did not have a licence to
    possess a firearm and did not hold a current registration certificate for the
    firearm.

[19]

Charles
    was arrested and charged with various firearms-related offences.  The Crown
    elected to proceed by way of indictment, rather than summarily.  On January 20,
    2010, Charles pleaded guilty to possession of a loaded, prohibited firearm,
    contrary to s. 95(1) of the
Code
.  He also pleaded guilty to charges
    of possession of a firearm knowing that the serial number had been defaced,
    contrary to s. 108(1)(b); possession of a firearm while subject to a firearms
    prohibition order, contrary to s. 117.01(1), and without being the holder of a
    licence, contrary to s. 91(1); and possession of ammunition while subject to a
    firearms prohibition order, also contrary to s. 117.01(1).

(2)

Charles Earlier Offences

[20]

At
    the time of his convictions on the charged offences, Charles had a lengthy and
    serious criminal record.  It included approximately 20 prior convictions, five
    of which involved crimes of violence.  Five additional convictions concerned
    firearms-related offences.

[21]

Two
    of Charles prior convictions are particularly germane to the issues on
    appeal.  In 2004, Charles had pleaded guilty to robbing an employment agency,
    together with three accomplices, while using an imitation firearm and having
    his face masked with intent to commit an indictable offence, contrary to s.
    85(2) of the
Code
.  He was sentenced on a joint submission to 18 and
    one-half months imprisonment on each count, concurrent, after credit of four
    and one-half months for pre-sentence custody.

[22]

As
    well, approximately two years earlier, in 2002, Charles had pleaded guilty to a
    charge of possession of ammunition while subject to a firearms prohibition
    order, contrary to s. 117.01(1) of the
Code
.  This charge arose from a
    dispute between Charles and his grandmother regarding a gun.  When the police
    arrived at the residence in question, they conducted a consensual search of the
    premises and discovered a locked box containing a single .38 calibre bullet,
    together with several of Charles identification documents.  When the police
    subsequently realized that Charles was subject to a firearms prohibition order,
    they returned to the residence to arrest him.  On a search incident to arrest,
    Charles was found in possession of a large quantity of crack cocaine,
    electronic scales, a cell phone, scissors and a screwdriver.  He was charged
    with possession of ammunition contrary to a prohibition order and possession of
    cocaine for the purpose of trafficking.  Although the record before this court
    is less than clear, it appears that Charles was sentenced to a total of two months
    imprisonment on each charge, concurrent, plus 96 days credit for pre-sentence
    custody.

[23]

Offences
    under ss. 117.01(1) and 85(2) are listed offences under s. 84(5)(a).  Charles prior
    convictions under these sections therefore constituted earlier or prior offences
    for the purpose of determining, under s. 95(2), whether he had committed a
    second or subsequent offence.  As a result, each of these prior convictions
    triggered the five-year mandatory minimum sentence imposed by s. 95(2)(a)(ii).

[24]

As
    I have indicated, s. 84(6) provides that for the purpose of s. 84(5), the
    sequence of convictions, rather than the sequence of commission of the
    offences, governs.  In this case, Charles ss. 117.01(1) and 85(2) convictions
    occurred several years before his s. 95(1) conviction.  Consequently, his s. 95(1)
    conviction in 2010 was a second or subsequent offence, triggering the mandatory
    minimum penalty of five years imprisonment.  On these facts, Charles prior
    convictions qualify as earlier offences under both s. 84(6) and the narrower
    common law rule.

(3)

The Sentencing Hearing

[25]

On
    sentencing, Charles resisted the Crowns invocation of the five-year mandatory
    minimum penalty.  He applied for a declaration that ss. 84(5)(a) and 95(2)(a)(ii),
    in combination, offend ss. 7, 9 and 12 of the
Charter
, especially when
    viewed in light of s. 84(6).  This argument was based on the inclusion in s. 84(5)(a)
    of offences that do not involve the possession of actual firearms, as earlier
    offences for the purpose of s. 95(2).

[26]

Before
    the sentencing judge, Charles focused his constitutional challenge on s. 12 of
    the
Charter
.  Defence counsel at trial (not counsel on appeal)
    conceded that the determination of the s. 12
Charter
claim was
    dispositive of Charles ss. 7 and 9
Charter
challenges.  Given this concession,
    the sentencing judge did not address the latter two claims.

[27]

The
    sentencing judge dismissed Charles s. 12
Charter
challenge.  She held
    that the five-year mandatory minimum penalty imposed by s. 95(2)(a)(ii) was not
    grossly disproportionate for Charles, given the gravity of his crimes. 
    Further, in her view, Charles had failed to posit any reasonable hypothetical
    circumstances in which the application of the five-year mandatory minimum
    penalty upon conviction for a s. 95(1) offence, after having been convicted of
    an offence under ss. 85(2) or 117.01(1), would be rendered grossly
    disproportionate.  In the result, she sentenced Charles to seven years
    imprisonment, less five years credit for two years, six months and 18 days
    pre-sentence custody.

IV.     Issues

[28]

The
    primary issue on appeal is whether the five-year mandatory minimum term of
    imprisonment imposed by s. 95(2)(a)(ii) offends ss. 7 or 12 of the
Charter
by reason of the inclusion in s. 84(5)(a), as earlier offences for the purpose
    of s. 95(2), of offences that do not directly involve the unauthorized
    possession of actual firearms.  If the five-year mandatory minimum penalty does
    violate ss. 7 or 12 of the
Charter
, the second issue is whether the constitutional
    infringement can be justified by s. 1 of the
Charter
.

V.      Analysis

(1)

Section 12
Charter
Challenge

[29]

I
    begin with the s. 12
Charter
challenge.

[30]

Section
    12 of the
Charter
provides:

Everyone has the right not to be subjected to any cruel and unusual
    treatment or punishment.

[31]

Charles
    argues that ss. 95(2)(a)(ii) and 84(5)(a), in combination, constitute cruel and
    unusual punishment, contrary to s. 12 of the
Charter
, particularly
    when read in light of s. 84(6).  He acknowledges that the five-year mandatory
    minimum penalty is constitutionally valid in his own case, but attacks the
    penalty based on its application to reasonable hypotheticals.

[32]

At
    the outset, I note that the analysis of the s. 12
Charter
challenge in
    this case begins, and indeed ends, with this courts decision in
Nur
.
    Given the decision in
Nur
, it is unnecessary to address many of the s.
    12
Charter
arguments advanced by the parties in respect of the s.
    95(2) five-year mandatory minimum penalty.

[33]

In
Nur
, Doherty J.A., writing for a unanimous court, reviewed the
    legislative context, purpose and scope of s. 95 in detail.  I will refer to his
    s. 12
Charter
analysis of s. 95 only to the extent necessary to
    address the s. 12 constitutional challenge advanced in this case.

(i)

Background
    to Section 12 Inquiry

[34]

The
    purpose of s. 95 is described by Doherty J.A. in
Nur
, at para. 55, in
    these terms:

Section 95 seeks to protect the public by criminalizing the

possession

of

potentially
    dangerous firearms in circumstances that increase the danger posed to the
    public by the possession of those firearms.  By criminalizing possession
simpliciter
,
    the criminal law can intercede before someone is actually harmed and before
    criminal activity, so often associated with the possession of these kinds of
    firearms, actually occurs or is attempted.

[35]

Justice
    Doherty continued, at para. 56:

Section 95 is, without question, a valid expression of the
    federal criminal law power:
Firearms Reference
, at para. 33.  Nor, in
    my view, can it be successfully argued that the criminal prohibition created by
    s. 95, coupled with a mandatory minimum penalty is not a rational legislative
    response to the very real public safety concerns associated with the possession
    of the kinds of firearms described in s. 95, either when loaded or readily
    capable of being loaded.  [Citations omitted.]

[36]

Thus,
Nur
holds that s. 95 is anchored in a constitutionally valid
    legislative purpose and a means that is rationally connected to that purpose. 
    However, it does not automatically follow that the means chosen to achieve a
    valid legislative purpose is itself constitutional.  To the contrary, the means
    chosen by Parliament to achieve a valid purpose may result in effects that
    infringe the
Charter
.  Accordingly, the constitutionality of
    Parliaments chosen means must be evaluated under s. 12 of the
Charter
:
    see
R. v. Smith
, [1987] 1 S.C.R. 1045, at p. 1071;
Nur
, at
    para. 58.

[37]

In
Nur
, the means at issue was the three-year mandatory minimum penalty
    of imprisonment imposed by s. 95(2)(a)(i).  In this case, it is the five-year
    mandatory minimum penalty imposed by s. 95(2)(a)(ii) for second or subsequent offences.

(ii)

Constituent Elements of Section 12 Inquiry

[38]

Section 12 of the
Charter
protects against cruel and unusual
    treatment or punishment inflicted by the state.  Cruel and unusual punishment
    in this context refers to a punishment that is so beyond what would be a
    proper or proportionate punishment as to be grossly disproportionate
    (citations omitted):
Nur
, at para. 64.

[39]

Accordingly,
    the standard for constitutional review under s. 12 of the
Charter
is
    one of gross disproportionality.  Where a punishment is merely excessive or
    disproportionate, s. 12 of the
Charter
affords no remedy:
Smith
,
    at p. 1072;
R.

v. Goltz
, [1991] 3 S.C.R. 485, at p. 501;
R.
    v. Morrisey
, 2000 SCC 39, [2000] 2 S.C.R. 90, at para. 26.

[40]

As
    explained in
Nur
, at paras. 75-77, in any given case a claim that a
    statutorily-imposed punishment offends s. 12 of the
Charter
must be
    evaluated in two steps.  The first step is case-specific.  It requires a
    determination whether the punishment is grossly disproportionate when applied
    to the particular accused before the court, in the particular circumstances of
    the case:
Smith
, at p. 1073;
Goltz
, at p. 505;
Nur
,
    at para. 75.

[41]

The
    second step is more broadly cast.  It obliges the court to assess, if the particular
    facts of the case do not warrant a finding of gross disproportionality, whether
    the punishment is rendered grossly disproportionate on application to
    reasonable hypotheticals:
Goltz
, at pp. 505-06;
Nur
, at para.
    76.

(iii)

The
Nur
Gross Disproportionality Inquiry

[42]

Nur
stresses, at paras. 49-53, that examination of the ambit of s. 95 is essential
    to the s. 12
Charter
analysis.  Justice Doherty reasoned, at para. 51,
    that the scope of s. 95 may best be understood by reference to the range of
    potential offenders caught by the provision.  In this connection, a distinction
    must be drawn between those offenders who engage in dangerous and criminal
    conduct and those offenders whose conduct cannot be said to pose any real risk
    to the public.

[43]

As
    explained by Doherty J.A. in
Nur
, at para. 51, at one end of the
    spectrum stands the offender who engages in truly criminal conduct and poses a
    real and immediate danger to the public by habitually carrying a loaded
    prohibited or restricted firearm in public places to further his or her
    criminal activity.  In contrast, at the other end of the spectrum stands the
    offender who engages in misconduct that may be viewed as regulatory in nature. 
    The
Nur
court pointed, for example, at para. 51, to an otherwise
    law-abiding, responsible gun owner who knowingly has possession of an unloaded,
    restricted or prohibited firearm, but with readily accessible ammunition stored
    nearby, at a place that falls outside the terms of his or her firearms licence
    and registration certificate.  This offenders conduct was described in
Nur
,
    at para. 51, as misconduct in the nature of a regulatory offence.

[44]

Applying
    this conceptual framework to Nur and the circumstances of his crime, this court
    concluded that the appropriate range of sentences for Nurs conduct extended
    from a maximum reformatory sentence to a penitentiary term of imprisonment of up
    to three years.  Axiomatically, as the applicable range included a three-year
    sentence, the three-year mandatory minimum penalty prescribed by s. 95(2)(a)(i)
    was not grossly disproportionate for Nur.  Thus, the challenged three-year
    mandatory minimum penalty survived the particularized first step of the gross
    disproportionality inquiry.

[45]

However,
    the
Nur
court reached a different conclusion at the reasonable
    hypotheticals step of its gross disproportionality inquiry.  It is important to
    the evaluation of the s. 12
Charter
claim in this case to appreciate
    the key elements of the reasonable hypotheticals analysis in
Nur
. 
    That analysis proceeded in the following fashion.

[46]

First,
    after considering the leading authorities, including
Smith,

Goltz
,
Morrisey
and
R. v. Brown
, [1994] 3 S.C.R. 749, Doherty J.A.
    held in
Nur
, at para. 142:

[A]fter
Morrisey
and
Goltz
, a reasonable
    hypothetical is one that operates at a general level to capture conduct that
    includes all the essential elements of the offence that triggers the mandatory
    minimum, but no more.  Characteristics of individual offenders, be they
    aggravating or mitigating, are not part of the reasonable hypothetical
    analysis.  It flows from
Morrisey
, that the broader the description of
    the offence in the provision creating the offence, the wider the range of
    reasonable hypotheticals.

[47]

Second,
    the reasonable hypotheticals inquiry requires close scrutiny of the scope of
    the offence defined in s. 95(1).  As noted in
Nur
, at para. 149, the
    s. 95(1) offence is not limited to loaded, restricted or prohibited firearms,
    but instead extends to such firearms even when unloaded if ammunition is
    readily accessible.  For this reason,
Nur
holds that liability under
    s. 95(1) based on an unloaded firearm with ammunition stored nearby cannot be
    excluded as a reasonable hypothetical in determining whether s. 95(2) offends
    s. 12 of the
Charter
.

[48]

Third,
    given these considerations, Doherty J.A. concluded, at para. 150 of
Nur
,
    that

the s. 95 reasonable
    hypothetical has the following three characteristics:

(1)

the
    accused is knowingly in possession of an unloaded, restricted or prohibited
    firearm with useable ammunition stored nearby and readily accessible;

(2)

the
    accused has an authorization to possess the firearm and has registered the
    firearm, but to his or her knowledge the authorization does not permit
    possession of the firearm at the place or in the manner in which the accused
    has possession; and

(3)

the
    possession of the firearm is not connected to any unlawful purpose or activity
    and the offender is not engaged in any dangerous activity with the firearm.

[49]

Fourth,
    the
Nur
court then tested the s. 95(2) three-year mandatory minimum
    penalty against its formulation of the s. 95 reasonable hypothetical with the
    three characteristics described above.  The court concluded, at para. 169, that
    a three-year mandatory minimum penitentiary term for an offender in the posited
    reasonable hypothetical is well beyond any punishment that would be considered
    proportionate to the gravity of the offence committed in the reasonable
    hypothetical.  Justice Doherty put it this way, at para. 176:

In my view, the cavernous disconnect between the severity of
    the offence as described in my reasonable hypothetical and a three-year
    penitentiary sentence is determinative of the s. 12 analysis.  The severity of
    the s. 95 minimum when compared to the range of sentences available for similar
    offences serves to confirm my conclusion.  Even taking into account factors
    such as parole that would mitigate the effect of the three-year sentence, I
    remain convinced that it is grossly disproportionate in the reasonable
    hypothetical I have drawn.  The three-year mandatory minimum for a s. 95(1)
    offence constitutes cruel and unusual punishment.

[50]

Finally,
    in the view of the
Nur
court, the mandatory minimum penalty of three
    years could not be saved by s. 1 of the
Charter
.  As a result, in
    accordance with s. 52 of the
Constitution Act, 1982
, the court
    declared the section to be of no force and effect, to the extent of the
    three-year mandatory minimum penalty triggered when the Crown prosecutes a s.
    95(1) offence by indictment.

[51]

I
    turn now to apply the
Nur
reasonable hypothetical principles to this
    case.

(iv)

The Gross Disproportionality Inquiry in this Case

(a)     The
    Particularized Inquiry

[52]

The
    particularized step of the gross disproportionality inquiry under s. 12 of the
Charter
requires consideration of the gravity of the offence, the particular
    circumstances of the case, the personal characteristics of the offender, the
    effects of the sentence actually imposed on the specific offender, a comparison
    of the punishments imposed for other similar crimes in the same jurisdiction,
    whether the punishment is necessary to achieve a valid penal purpose and whether
    it is founded on recognized sentencing principles, and whether valid
    alternatives exist to the punishment in question:
Smith
, at p 1073;
Goltz
,
    at p. 505;
Morrisey
, at paras. 27-28;
Nur
, at para. 78.

[53]

In
    this case, Charles concedes that a five-year sentence is not grossly
    disproportionate for his s. 95(1) offence.  I agree.

[54]

As
    I have said, Charles pleaded guilty to possession of a loaded, prohibited
    firearm with nearby readily accessible ammunition.  The firearm in question was
    equipped with an illegal over-capacity magazine containing several rounds of live
    ammunition.  An additional round of ammunition was readily at hand, near the
    gun on Charles bed.  All the ammunition was capable of use in the gun.  The
    serial number on the gun had been removed and Charles was not licensed to
    possess the firearm.  Nor did he hold a current registration certificate for
    the gun.

[55]

Moreover,
    the weapon and the ammunition were found in a bedroom of a rooming house where
    other persons resided and to which other residents may have had access.  Both
    the loaded gun and the extra ammunition were found in plain view on Charles
    bed.

[56]

On
    these undisputed facts, there is no doubt that these serious offences are among
    the category of offences that Doherty J.A. described in
Nur
as
    reflecting truly criminal conduct that poses a real and immediate danger to
    the public.  Charles misconduct had nothing to do with mere regulatory
    offences.  To the contrary, Charles armed himself with a loaded semi-automatic
    handgun equipped with a prohibited magazine.

[57]

Recall
    also that at the time of his conviction for his s. 95(1) offence, Charles had
    an extensive criminal record with multiple prior convictions relating to
    firearms.  He was in breach of two firearms prohibition orders and was subject
    to a lifetime ban on the possession of firearms.  One of his prior convictions,
    which I described earlier in these reasons, involved robbery with an imitation
    firearm.  An additional five convictions involved crimes of violence.  Based on
    his antecedents, the sentencing judge aptly described Charles life as one
    committed to crime.  Virtually no mitigating factors were identified.

[58]

In
    all these circumstances, there can be no serious dispute that Charles crimes
    demanded a substantial penitentiary sentence.  Indeed, in my opinion, such a
    sentence was inevitable, even in the absence of a five-year mandatory minimum
    penalty.  The sentencing judge observed, [i]t is not cruel and unusual
    punishment to receive a minimum [sentence] of [five] years for repeated
    offences involving firearms, weapons or prohibited ammunition.  These are all
    serious crimes.  For this offender, I agree.

[59]

I
    therefore see no basis on which to conclude, at the particularized inquiry
    stage of the gross disproportionality analysis, that s. 95(2)(a)(ii) offends s.
    12 of the
Charter
.

(b)

The
    Reasonable Hypotheticals Inquiry

[60]

Charles
    argues that the inclusion of non-firearm offences in s. 84(5)(a) (for
    example, use of an imitation firearm during the commission of a robbery and
    breach of a firearms prohibition order) as earlier or prior offences for the
    triggering of the enhanced five-year mandatory minimum penalty violates s. 12
    of the
Charter.
This argument, of course, was made without the benefit
    of this courts reasons in
Nur
.

[61]

I
    make two preliminary comments.  First, the characteristics of the reasonable
    hypothetical posited in
Nur
bear no relation to the facts of this
    case.  Nor are they related to the facts in
Nur
.  Nonetheless, for the
    reasons advanced in
Nur
, in order to withstand constitutional scrutiny
    under s. 12 of the
Charter
, the five-year mandatory minimum penalty
    must be tested against a reasonable hypothetical that takes account of both the
    broad reach and the hybrid nature of the s. 95(1) offence.

[62]

Second,
    by operation of s. 95(2)(a)(i), when the Crown elects to proceed by indictment,
    a first conviction for a s. 95(1) offence triggers a three-year mandatory
    minimum sentence.
Nur
holds that this penalty constitutes cruel and
    unusual punishment, contrary to s. 12 of the
Charter
, because it will
    produce a grossly disproportionate sentence in reasonable hypothetical
    circumstances.

[63]

The
    five-year mandatory minimum penalty applies only to second or subsequent
    offences.  It presupposes that the s. 95(1) offender has previously been
    convicted and sentenced for a prior offence identified in s. 84(5)(a).  If a
    three-year mandatory minimum sentence on conviction for a first s. 95(1)
    offence cannot withstand s. 12
Charter
scrutiny, it is difficult to
    conceive that a five-year mandatory minimum sentence on conviction for a second
    or subsequent offence can somehow transcend constitutional infirmity.

[64]

The
    question of the appropriate reasonable hypothetical against which to test the
    five year mandatory minimum penalty is a pivotal one.  The answer begins with
    the reasonable hypothetical in
Nur
.

[65]

Nur
holds that a three-year mandatory minimum penalty is grossly disproportionate 
    and hence, unconstitutional  in the
Nur
reasonable hypothetical for a
    first offence under s. 95(1).  Given the decision in
Nur
, and using
    the
Nur
reasonable hypothetical, the question becomes whether a
    five-year mandatory minimum penalty is grossly disproportionate for the
Nur
reasonable hypothetical offender who has a conviction in the prior 10 years for
    any of the offences listed in s. 84(5)(a).

[66]

As
    in
Nur
with respect to the three-year mandatory minimum penalty
    imposed by s. 95(2)(a)(i), I conclude that the five-year mandatory minimum
    penalty imposed by s. 95(2)(a)(ii) does not survive constitutional scrutiny
    when tested against this modified reasonable hypothetical.  I say this for the
    following reasons.

[67]

In
Nur
, at para. 78, drawing on the established s. 12
Charter
jurisprudence, Doherty J.A. identified those factors that inform the gross disproportionality
    inquiry, both as it applies to the particularized first step and the reasonable
    hypotheticals second step of that inquiry.  At the reasonable hypotheticals
    step, he placed predominate emphasis on the gravity of the offence as the
    crucial, if not determinative, consideration in
Nur
: at para. 164.

[68]

With
    respect to this factor, Doherty J.A. held as follows, at paras. 165-168,
    regarding the reasonable hypothetical that he employed to test the three-year
    mandatory minimum:

(1)   the fact
    that the firearm in the reasonable hypothetical is unloaded, significantly
    decreases the risk of harm posed by the misconduct at issue in the reasonable
    hypothetical (at para. 165);

(2)   the
    offender in the reasonable hypothetical is morally culpable in the sense that
    he or she is in knowing, unauthorized possession of a restricted firearm, at
    the place of possession (at para. 166); and

(3)   while
    the conduct captured by s. 95(1) includes offenders with varying levels of
    moral blame-worthiness, the reasonable hypothetical focuses on the less
    blameworthy category of potential offender.  The moral culpability of the
    offender in the reasonable hypothetical ranks below that of persons who engage
    in firearms activities that demonstrate a wanton or reckless disregard for the
    lives or safety of others (at paras. 166-68).

[69]

Based
    on this assessment of the seriousness of the offence and the moral culpability
    of the offender in the
Nur
reasonable hypothetical, Doherty J.A.
    concluded, at para. 169, that a three-year mandatory minimum penitentiary term,
    for what is in essence a licensing offence, goes well beyond what could be
    justified for such an offence under any penological goals and sentencing
    principles.  He therefore held that the challenged three-year penitentiary
    sentence is grossly disproportionate to the severity of the offence described
    in the
Nur
reasonable hypothetical.

[70]

I
    regard this reasoning as apposite to the testing of the five-year mandatory
    minimum penalty against the modified reasonable hypothetical that I have
    described.

[71]

I
    note, however, that the moral culpability of the offender in the modified
    reasonable hypothetical is higher than that of the offender described in the
Nur
reasonable hypothetical.  The offender in the modified reasonable hypothetical
    is a repeat offender who has been convicted of a s. 95(1) offence and, as well,
    has previously been convicted and sentenced for an offence listed in s.
    84(5)(a).  It need hardly be said that breaking the law twice attracts a higher
    level of moral blameworthiness and, hence, a lengthier sentence.

[72]

That
    said, the moral culpability of the offender in the modified reasonable
    hypothetical remains below that of persons who engage in firearms activities
    that demonstrate a wanton or reckless disregard for the lives or safety of
    others: see
Nur
, at para. 168.  The s. 95(1) offence in the modified reasonable
    hypothetical remains in the nature of a licensing offence.

[73]

Further,
    I again emphasize that if the three-year mandatory minimum sentence is grossly
    disproportionate on conviction for a first s. 95(1) offence in the
Nur
reasonable hypothetical, it defies logic and principle to conclude that a
    five-year mandatory minimum penalty is constitutionally valid simply because
    the s. 95(1) offender has also been previously convicted and sentenced for a s.
    84(5) listed offence.  For example, if eight years prior to conviction for a
    regulatory offence of the type envisaged by the
Nur
reasonable
    hypothetical, an offender was convicted and sentenced under s. 117.01(1) for
    breach of a prohibition order, the prior s. 117.01(1) offence would trigger the
    five-year mandatory minimum penalty.  A five-year penitentiary sentence in
    these circumstances, in my view, would clearly be grossly disproportionate to
    the gravity of the offence.

[74]

In
    my opinion, a five-year penitentiary sentence for an offender in the modified
Nur
reasonable hypothetical significantly exceeds any punishment that would be
    regarded as proportionate to the gravity of the offence committed in the
    modified reasonable hypothetical.  Nor, as in
Nur
, can such a sentence
    be justified under any established penal theory, even accepting that a second
    or subsequent offence mandates an augmented penalty for what, in essence, is
    regulatory misconduct.

[75]

I
    therefore conclude that the s. 95(2) mandatory minimum sentence of five years
    imprisonment cannot survive s. 12
Charter
scrutiny when tested against
    the s. 95(2)(a)(ii) modified reasonable hypothetical.  Further, for the reasons
    expressed in
Nur
, at paras. 177-181, this constitutional violation
    cannot be saved under s. 1 of the
Charter
.

(2)

Section 7
Charter
Challenge

[76]

Section
    7 of the
Charter
states:

Everyone has the right to life, liberty and security of the
    person and the right not to be deprived thereof except in accordance with the
    principles of fundamental justice.

[77]

Charles
    argues that the inclusion of less serious and non-firearm related offences in
    s. 84(5)(a) is contrary to the principles of fundamental justice.  He submits that
    the inclusion of such offences in s. 84(5)(a) renders that section overbroad. 
    He also contends that the manner in which s. 84(6) addresses earlier or prior
    offences for the purpose of s. 84(5)(a) is arbitrary, inconsistent with the
    purpose of the five year mandatory minimum penalty, and produces unjustifiable
    sentencing disparities between similarly situated offenders.

[78]

I
    would reject the s. 7
Charter
challenge in this case for several
    reasons.

[79]

First,
    having concluded that the s. 95(2) five-year mandatory minimum penalty
    constitutes cruel and unusual punishment, contrary to s. 12 of the
Charter
,

and that this constitutional violation cannot be justified under s. 1, it
    is unnecessary to address Charles s. 7
Charter
claim.  If, as I would
    hold, the s. 95(2) five-year mandatory minimum penalty contravenes s. 12 and
    cannot be saved by s. 1 of the
Charter
, the fact that it may also
    violate s. 7 of the
Charter
is of little practical consequence.

[80]

Second,
    as I noted earlier in these reasons, Charles conceded at his sentencing hearing
    that the determination of his s. 12
Charter
claim was dispositive of
    his ss. 7 and 9
Charter
challenges.  This court should be reluctant to
    permit Charles to revive and reframe on appeal a constitutional claim that he
    effectively compromised or abandoned on sentencing.  This is especially so
    where, as here, the effect of this approach is to deprive this court of the
    benefit of the sentencing judges analysis of the s. 7
Charter
challenge.

[81]

Third,
    I am also mindful of the Supreme Court of Canadas caution in
R. v. Malmo-Levine
,
    2003 SCC 74, [2003] 3 S.C.R. 571, that the issue of punishment should be
    addressed under a s. 12
Charter
gross disproportionality analysis.  A
    majority of the Supreme Court held, at para. 160:

Is there then a principle of fundamental justice embedded in s.
    7 that would give rise to a constitutional remedy against a punishment that
    does not infringe s. 12?  We do not think so.  To find that gross and excessive
    disproportionality of punishment is required under s. 12 but a lesser degree of
    proportionality suffices under s. 7 would render incoherent the scheme of
    interconnected legal rights set out in ss. 7 to 14 of the
Charter
by
    attributing contradictory standards to ss. 12 and 7 in relation to the same
    subject matter.  Such a result, in our view, would be unacceptable.

[82]

The
    majority of the
Malmo-Levine
court went on to observe, at para. 161,
    that even if the constitutionality of a punishment should be considered under
    s. 7 of the
Charter
, instead of s. 12, the result would be the same. 
    In both cases, the constitutional standard is gross disproportionality.  Thus,
    the conclusion in this case that the s. 95(2) five-year mandatory minimum
    penalty breaches s. 12 of the
Charter
is dispositive of any claim of
    grossly disproportionate infringement of liberty.  See
R. v. Gill
,
    2012 ONCA 607, 112 O.R. (3d) 423.

[83]

In
    this case, relying on
Malmo-Levine
, the respondent, the Attorney
    General for Ontario, submits that notwithstanding Charles attempt to fashion a
    free-standing s. 7
Charter
argument on appeal, the critical focus of
    Charles constitutional attack should properly remain on the s. 12
Charter
gross proportionality inquiry.  The respondent stresses that the key question
    raised on appeal is whether the increased mandatory minimum punishment of five
    years imprisonment mandated by s. 95(2)(a)(ii) for a second or subsequent
    offence constitutes cruel and unusual punishment in the form of a grossly
    disproportionate sentence.  I agree.

[84]

That
    said, a statutory provision like s. 95(2)(a)(ii), which imposes a mandatory
    minimum sentence of imprisonment, engages s. 7 of the
Charter
. In
Nur
,
    at para. 61, this court noted: A person who is subject to that penalty suffers
    a deprivation of his or her liberty.  That deprivation is constitutional only
    if it is consistent with the principles of fundamental justice.  I did not
    understand the respondent or the intervener, the Attorney General of Canada, to
    argue to the contrary.

(i)      The Arbitrariness Claim

[85]

Charles
    argues that where the order of commission of offences is irrelevant, as under
    s. 84(6), the increased s. 95(2) five-year mandatory minimum sentence cannot be
    justified on the basis of its deterrent effect.  He asserts in his factum:

For subsequent offences to attract higher penalties and act as
    a deterrent, it is common sense that the offender must have been tried and
    punished before the second offence to which the escalating penalty applies is
    committed.

[86]

Charles
    further submits that s. 84(6) is arbitrary because it produces unjustified
    sentencing anomalies that run contrary to the purpose of the five-year
    mandatory minimum penalty and the principle of parity in sentencing set out in
    s. 718.2(6) of the
Code
.
[2]

[87]

However,
    the feature of s. 84(6) said to render it arbitrary is not engaged on the facts
    of this case.  As I have said, Charles was convicted and sentenced for his ss.
    117.01(1) and 85(2) offences many years before his conviction for the s. 95(1)
    offence of possessing a loaded, prohibited firearm.  On any definition,
    therefore, both of Charles prior offences are earlier offence[s].

[88]

In
    addition, and importantly, Charles has not formally challenged the
    constitutionality of s. 84(6).  Rather, he relies on the alleged effects of s.
    84(6) to attack the constitutionality of s. 84(5)(a) and the s. 95(2) five-year
    mandatory minimum penalty.

[89]

In
    these circumstances, I agree with the respondents submission that any consideration
    whether s. 84(6) is arbitrary and whether its effects offend s. 7 of the
Charter
are more appropriately considered in a case where this provision operates to
    subject an offender to the s. 95(2) five-year mandatory minimum sentence.

(ii)     The Overbreadth Claim

[90]

I
    turn, finally, to Charles overbreadth claim in relation to s. 84(5)(a).

[91]

The
    overbreadth component of the s. 7
Charter
challenge rests on the
    proposition, repeatedly emphasized by Charles in his submissions, that some
    offences listed in s. 84(5)(a) (like breach of a prohibition order and use of
    an imitation firearm in the commission of an indictable offence), are
    non-firearm offences that are not sufficiently serious to trigger an enhanced
    penalty under s. 95(2).  Based on this characterization of these offences,
    Charles contends that their inclusion in s. 84(5)(a) renders that provision
    impermissibly overbroad.

[92]

I
    do not accept the contention that the violation of a firearms prohibition order
    and the use of an imitation firearm during the course of a robbery are properly
    to be regarded as non-firearm offences.  Nor do I agree that they are not
    serious offences.

[93]

It
    is true that an offence under s. 85(2) does not involve the use of an actual
    firearm.  The gravamen of the offence is the use of an imitation firearm while
    committing or attempting to commit an indictable offence.  Similarly, as in
    this case, the breach of a firearms prohibition order may, but need not,
    involve the possession of an actual firearm.  Only in this limited sense, in my
    opinion, can it be said that offences under ss. 85(2) and 117.01(1) are
    non-firearm offences.

[94]

But
    to regard offences under ss. 117.01(1) and 85(2) in this fashion minimizes the
    seriousness of the conduct prohibited by these provisions.  It also ignores the
    purpose of the provisions and their role in Parliaments firearms control
    scheme, established in part by ss. 84(5)(a), 84(6) and 95 of the
Code
.

[95]

Offences
    under ss. 85(2) and 117.01(1) are serious.  That Parliament so regards s. 85(2)
    offences is evidenced by the penalties that attach to these offences under the
Code
. 
    A first s. 85(2) conviction, for example, attracts a minimum sentence of one
    year and a maximum sentence of 14 years in jail.  In the case of a second or
    subsequent conviction for a s. 85(2) offence, Parliament has decreed that a
    minimum sentence of three years and a maximum sentence of 14 years
    imprisonment apply: s. 85(3) of the
Code
.

[96]

The
    facts of this case provide a useful illustration of the gravity of an offence
    under s. 85(2).  Charles was convicted of the use of an imitation firearm
    during the robbery of an employment agency when the manager and various
    employees of the agency were present.  On the facts admitted at trial following
    a partial preliminary inquiry, Charles and three accomplices entered the agency
    at about 11:00 a.m. on a business day.  Each of the four men was brandishing
    what appeared to be a gun.  They were also wearing bandanas on their faces. 
    Two of the men jumped over a counter, shouted for everyone not to move, waved
    their guns and pointed their weapons at the manager.  The manager testified
    that he and his two female co-workers were very scared.  After the robbers
    obtained a box of papers from the managers desk, they fled the scene.  Charles
    was apprehended by the police shortly thereafter.

[97]

On
    these admitted facts, there can be no doubt that Charles conduct was very
    serious.  He engaged in a robbery in a public place, during business hours,
    when innocent people were in attendance.  Although none of the agency employees
    was injured, they did not know that Charles weapon was an imitation firearm
    that could not be used to shoot them.  They were understandably frightened.  Indeed,
    one of the employees collapsed on the floor in fear when the guns were pointed
    at the agency manager.  As the Attorney General of Canada submits: A robbery
    with an imitation firearm may be just as terrifying [as a robbery involving
    real firearms] for its victims who may not have the ability, while being held
    at gunpoint, to appreciate that the firearm being used is not real.

[98]

This,
    in fact, is what occurred in the robbery in which Charles was involved. 
    Insofar as the victims of that crime knew, they were being robbed at gunpoint
    with the threat of imminent violence.  The fact that Charles gun was an
    imitation rather than a real gun in no way diminishes the gravity of his
    conduct or its devastating effect on his victims.

[99]

This
    very point was made in
R. v. Steele
, 2007 SCC 36, [2007] S.C.J. No. 36. 
    In that case, the Supreme Court confirmed that the twin purposes of s. 85,
    including s. 85(2), are to prevent the danger of serious injury or death
    associated with the use of firearms and victim alarm and psychological trauma. 
    The court indicated, at para. 23: The use of a firearm in the commission of a
    crime exacerbates its terrorizing effects, whether the firearm is real or a
    mere imitation.  Indeed, they share that very purpose.

[100]

Nor, in my view,
    can it be suggested that Charles prior conviction under s. 117.01(1) was
    simply a minor offence.  While only a small amount of ammunition was discovered
    by the police on that occasion, the purpose of ammunition is for use in firearms. 
    The illegal possession of ammunition cannot be disassociated from its potential
    use.  Prevention of the illegal possession of ammunition  especially by
    someone who is prohibited from having it  therefore serves a significant public
    safety function.  There is an important societal interest in seeking to prevent
    repeat offenders who are subject to firearms prohibition orders from continuing
    to commit gun crimes.

[101]

Moreover, in
    this case, during the subsequent police search incident to his arrest, Charles was
    found in possession of a significant amount of crack cocaine.  The dangers to
    public safety posed by the availability of firearms or ammunition in
    association with drugs are well known.

[102]

In addition, as
    the Attorney General of Canada stresses, an offence under s. 117.01(1) always
    requires an offender to breach a court order prohibiting him or her from
    possessing firearms, ammunition or other dangerous items.  The breach of a
    firearms prohibition order is no trifling matter.  In
R. v. Wiles
,
    [2005] 3 S.C.R. 895, Charron J. explained, at para. 9: [t]he mandatory
    prohibition relates to a recognized sentencing goal  the protection of the
    public.  The state interest in reducing the misuse of weapons is valid and
    important.

[103]

A challenged law
    is constitutionally overbroad when it deprives an offender of his or her s. 7
Charter
rights more than is necessary to achieve Parliaments objectives:
Canada
    (Attorney General) v. Bedford
, 2012 ONCA 186, 282 C.C.C. (3d) 1, leave to
    appeal to S.C.C. granted, [2012] S.C.C.A. No. 159, at para. 148;
R. v.
    Heywood
, [1994] 3 S.C.R. 761, at p. 793.  The purpose of s. 95 of the
Code
is clear.  It is useful to recall what Doherty J.A. said in
Nur
, at
    para. 198:

[Section] 95 is part of a package of legislation presented by
    various governments over the last 10 years in response to the very real and
    increasing societal danger posed by the proliferation of illegal firearms and
    the escalation of gun-related violence and other criminal activity. 
    Parliaments response to this pressing societal concern has included an
    expansion of the reach of the criminal law and the creation of sentencing
    ranges for firearms-related offences that place a premium on deterrence and
    denunciation.  Punitive, mandatory minimum penalties have become a central
    feature of sentencing for gun-related crimes.  The certainty of severe
    punishment for those convicted of gun-related crimes, such as s. 95 offences,
    is intended to maximize deterrence and denunciation.  In short, s. 95, and in
    particular the three-year mandatory minimum, has as its objective the
    deterrence and denunciation of gun-related criminal activity and the
    incapacitation of those who engage in that activity.

See also
Nur
, at paras. 54-55 and 57.

[104]

To this I would
    add that the five-year mandatory minimum penalty under s. 95(2) shares the same
    objective: the deterrence and denunciation of gun-related criminal activity
    and the incapacitation of those who engage in that activity.

[105]

Viewed in this
    fashion, there is a clear link between s. 84(5)(a), and the offences listed in
    it, and Parliaments objectives under s. 95(2).  Both provisions are designed
    to respond to what Doherty J.A. aptly described in
Nur
, in the
    above-quoted passage, as the very real and increasing societal danger posed by
    the proliferation of illegal firearms and the escalation of gun-related
    violence and other criminal activity.

[106]

In my opinion,
    Charles has failed to demonstrate any constitutionally impermissible overreach
    in s. 84(5)(a) arising from the inclusion in that section of offences under ss.
    85(2) and 117.01(1), for the stated purpose of determining under s. 95(2)
    whether a s. 95(1) offender has committed a second or subsequent offence.

VI.     Disposition

[107]

For the reasons
    given, I would declare s. 95(2)(a)(ii) of the
Code
of no force and
    effect to the extent that it imposes a mandatory minimum sentence of five
    years imprisonment for a second or subsequent offence when the Crown proceeds
    by indictment.  I would not give effect to the s. 7
Charter
challenge
    in this case.

[108]

Charles ss. 7
    and 12
Charter
claims were the sole grounds for his sentence appeal. 
    He does not argue that his global sentence is otherwise unfit or the product of
    an error in principle.  Indeed, he has conceded that a sentence of five years
    imprisonment for his s. 95(1) offence alone is appropriate, even without the
    application of the five-year mandatory minimum penalty.  I view the sentence
    imposed as entirely fit in all the circumstances of this offender and these
    offences.  I would, therefore, grant leave to appeal sentence and affirm the
    overall sentence imposed by the sentencing judge.

Released:

NOV 12 2013                                   E.A.
    Cronk J.A.

DD                                                  I
    agree Doherty J.A.

I
    agree S.T. Goudge J.A.

I
    agree R.A. Blair J.A.

I
    agree M. Tulloch J.A.





[1]
This courts decisions in
Nur

and
    the companion appeals are being released contemporaneously with these reasons.



[2]
Section 718.2(b) reads: A sentence shall be similar to sentences imposed on
    similar offenders for similar offences committed in similar circumstances.


